Exhibit 10.64

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”) is effective
as of June 19, 2006, by and between RESORTS INTERNATIONAL HOTEL, INC., a New
Jersey corporation (“Borrower”), and COMMERCE BANK, N.A., a national banking
association (“Lender”).

BACKGROUND

A. Borrower and Lender are parties to that certain Loan and Security Agreement
dated November 4, 2002 (as the same has been or may be supplemented, restated,
superseded, amended or replaced from time to time, the “Loan Agreement”). All
capitalized terms used herein without further definition shall have the
respective meaning set forth in the Loan Agreement and all other Loan Documents.

B. The Obligations are secured by continuing perfected security interests in the
Collateral.

C. Borrower has requested that Lender modify, in certain respects, the terms of
the Loan Agreement including restructuring the Revolving Credit into a
$10,000,000 tranche A revolving credit facility (which includes a $2,500,000
sublimit for Letters of Credit) and a $5,000,000 tranche B letter of credit
facility.

D. Lender has agreed to such modifications in accordance with and subject to the
satisfaction of the conditions hereof.

NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:

1. Amendments to Loan Agreement. Upon the effectiveness of this Amendment, the
Loan Agreement shall be amended as follows:

a. Section 1 of the Loan Agreement shall be amended by deleting the definitions
of “Advance(s),” “Letters of Credit,” and “Revolving Credit Maturity Date,” and
replacing each as follows:

Advance(s) - Any monies advanced or credit extended to Borrower by Lender under
the Revolving Credit, including without limitation, cash advances and the
issuance of Tranche A Letters of Credit.

Letters of Credit - (a) standby letters of credit, (b) commercial letters of
credit, and (c) Evergreen Letters, in each case issued to, or to be issued by,
Lender for the account of Borrower pursuant to Section 2.2 herein. Letters of
Credit include both Tranche A Letters of Credit and Tranche B Letters of Credit.
Drafts under commercial letters of credit may be payable at sight, and/or
payable 30 days after sight.

Revolving Credit Maturity Date - August 31, 2006.



--------------------------------------------------------------------------------

b. Section 1 of the Loan Agreement shall be amended by deleting the definition
of “L/C Commitment.”

c. Section 1 of the Loan Agreement shall be amended by inserting the following
definitions in the appropriate alphabetical order:

Excess Cage Cash – The cash on hand in the casino “cage” to the extent in excess
of Seven Million Dollars ($7,000,000).

Tranche A L/C Commitment – The sum of Two Million Five Hundred Thousand Dollars
($2,500,000).

Tranche A Letter of Credit Amount - The aggregate Letter of Credit Amount with
respect to Tranche A Letters of Credit.

Tranche A Letters of Credit - Letters of Credit issued under the Revolving
Credit.

Tranche B Facility - Section 2.1A.

Tranche B L/C Commitment – The sum of Five Million Dollars ($5,000,000).

Tranche B Letter of Credit Amount - The aggregate Letter of Credit Amount with
respect to Tranche B Letters of Credit.

Tranche B Letters of Credit - Letters of Credit issued under the Tranche B
Facility.

Tranche B Obligations – Borrower’s Reimbursement Obligation for draws under
Tranche B Letters of Credit along with the obligation to pay L/C Fees relating
to Tranche B Letters of Credit.

d. Section 2.1a of the Loan Agreement shall be amended in its entirety, and
shall read as follows:

2.1 Revolving Credit and Tranche A Letters of Credit – Description:

a. Subject to the terms and conditions of this Agreement, Lender hereby
establishes for the benefit of Borrower a revolving credit facility (the
“Revolving Credit”) which shall include cash Advances extended by Lender to or
for the benefit of Borrower, as well as Tranche A Letters of Credit issued for
the account of Borrower from time to time hereunder. The aggregate principal
amount of unpaid cash Advances plus the Tranche A Letter of Credit Amounts shall
not at any time exceed the Maximum Revolving Credit Amount. Subject to such
limitation, the outstanding balance of Advances under the Revolving Credit may
fluctuate from time to time, to be reduced by repayments made by Borrower, to be

 

2



--------------------------------------------------------------------------------

increased by future Advances which may be made by Lender, to or for the benefit
of Borrower, and, subject to the provisions of Section 6.17 and Section 8,
below, shall be due and payable on the Revolving Credit Maturity Date. If the
aggregate principal amount of unpaid cash Advances plus the Tranche A Letter of
Credit Amounts at any time exceeds the Maximum Revolving Credit Amount (such
excess referred to as “Overadvance”), Borrower shall immediately repay the
Overadvance in full.

e. The Loan Agreement shall be amended by inserting the following new
Section 2.1A to the Loan Agreement:

2.1A Tranche B Letters of Credit

Subject to the terms and conditions of this Agreement, Lender hereby establishes
for the benefit of Borrower a letter of credit facility (the “Tranche B
Facility”). Subject to the terms and conditions of this Agreement, and provided
no Event of Default exists, Lender hereby agrees for the benefit of Borrower to
issue Letters of Credit for the account of Borrower from time to time hereunder.
The Tranche B Letter of Credit Amounts shall not at any time exceed the Tranche
B L/C Commitment.

f. Sections 2.2(a) and (b) of the Loan Agreement shall be amended and restated
in their entirety to read as follows:

(a) As a part of the Revolving Credit, and subject to its terms and conditions,
Lender shall make available to Borrower Tranche A Letters of Credit which shall
not exceed, in the aggregate at any one time outstanding, the Tranche A L/C
Commitment. As part of the Tranche B Facility, and subject to its terms and
conditions, Lender shall make available to Borrower Tranche B Letters of Credit
which shall not exceed, in the aggregate at any one time outstanding, the
Tranche B L/C Commitment. Notwithstanding the foregoing, all Letters of Credit
shall be in form and substance reasonably satisfactory to Lender. No Letter of
Credit shall be issued with an expiry date later than (i) three hundred ninety
five (395) days from the date of issuance for a stand-by letter of credit
(including Evergreen Letters), or one hundred eighty (180) days from the date of
issuance for documentary letter of credit, or (ii) ten (10) Business Days prior
to the Revolving Credit Maturity Date. Borrower shall execute and deliver to
Issuer all Letter of Credit Documents reasonably required by Lender for such
purposes. Each Letter of Credit shall comply with the Letter of Credit
Documents.

(b) Each Tranche A Letter of Credit issued from time to time under the Revolving
Credit which remains outstanding and undrawn (and the amounts of draws on
Letters of Credit prior to payment as hereinafter set forth) shall reduce,
dollar for dollar, the amount available to be borrowed by Borrower under the
Revolving Credit.

 

3



--------------------------------------------------------------------------------

g. Section 3.1 of the Loan Agreement shall be amended in its entirety, and shall
read as follows:

3.1 Revolving Credit Collateral: As security for the payment of the Revolving
Credit, and satisfaction by Borrower of all covenants and undertakings contained
in this Agreement and the other Loan Documents (other than the Tranche B
Obligations):

a. Personal Property: Borrower hereby assigns and grants to Lender, a continuing
Lien on and security interest in, upon and to the following Property, all
whether now owned or hereafter acquired, created or arising and wherever
located:

(i) Accounts - All Accounts;

(ii) Inventory - All Inventory;

(iii) Deposit Accounts - The Deposit Accounts;

(iv) Excess Cage Cash - All Excess Cage Cash, subject, however, to obligations
of Borrower with respect to (A) chip, token and ticket redemptions, (B) cage
checks, and (C) governmental taxes and obligations.

(v) Supporting Obligations – All Supporting Obligations arising in connection
with or relating to the foregoing property described in clauses (i) through
(iii);

(vi) CRDA Interest Receivables – All CRDA Interest Receivables;

(vii) Property in Lender’s Possession - All Property of Borrower, now or
hereafter in Lender’s possession; and

(viii) Proceeds - The Proceeds (including, without limitation, insurance
proceeds), whether cash or non-cash, of all of the foregoing property described
in clauses (i) through (vii).

Notwithstanding anything contained herein to the contrary, Lender shall have no
security interest, right of set-off or other right with respect to the Liquidity
Disbursement Account and the funds contained therein.

h. The Loan Agreement shall be amended by inserting the following new
Section 3.1A to the Loan Agreement:

 

4



--------------------------------------------------------------------------------

3.1A Tranche B Facility Collateral: As security for the payment of the Tranche B
Obligations, and satisfaction by Borrower of all covenants and undertakings
contained in the Tranche B Letter of Credit Documents:

a. Personal Property: Borrower hereby assigns and grants to Lender, a continuing
Lien on and security interest in, upon and to the following Property, all
whether now owned or hereafter acquired, created or arising and wherever
located:

(i) Excess Cage Cash - All Excess Cage Cash, subject, however, to obligations of
Borrower with respect to (A) chip, token and ticket redemptions, (B) cage
checks, and (C) governmental taxes and obligations.

i. Section 6.8(a) of the Loan Agreement shall be amended in its entirety, and
shall read as follows:

a. Tangible Net Worth – Resorts shall maintain at all times Tangible Net Worth
of not less than $60,000,000, measured quarterly as of each quarter end.

2. Representations and Warranties. Borrower warrants and represents to Lender
that:

a. No Default or Event of Default exists and no Default or Event of Default will
occur after giving effect to this Amendment.

b. The making and performance of this Amendment will not violate any law,
government rule or regulation, court or administrative order or other such
order, or the charter, minutes or bylaw provisions of Borrower or violate or
result in a default (immediately or with the passage of time) under any
contract, agreement or instrument (including without limitation, the Indenture
Agreement), to which Borrower is a party, or by which Borrower is bound.

c. Borrower has all requisite power and authority to enter into and perform this
Amendment, and to incur the obligations herein provided for, and has taken all
proper and necessary action to authorize the execution, delivery and performance
of this Amendment.

d. This Amendment, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

3. Ratification of Loan Documents. This Amendment is hereby incorporated into
and made a part of the Loan Agreement and all other Loan Documents respectively,
the terms and provisions of which, except to the extent modified by this
Amendment are each ratified and confirmed and continue unchanged in full force
and effect. Any reference to the Loan Agreement and all other Loan Documents
respectively in this or any other instrument, document or agreement related
thereto or executed in connection therewith shall mean the Loan Agreement and
all other Loan Documents respectively as amended by this Amendment. As security
for the payment of the Obligations, and satisfaction by Borrower of all
covenants and undertakings contained in the Loan

 

5



--------------------------------------------------------------------------------

Agreement, Borrower hereby confirms its prior grant to Lender of a continuing
first lien on and security interest in, upon and to all of Borrower’s now owned
or hereafter acquired, created or arising Collateral as described in Section 3
of the Loan Agreement.

4. Confirmation of Surety. By their execution below, each Surety hereby consents
to, and acknowledges the terms and conditions of this Amendment, and agrees that
its Surety Agreement dated November 4, 2002, is ratified and confirmed, and
shall continue in full force and effect, and shall continue to cover all
obligations of Borrower outstanding from time to time, under the Loan Agreement
as amended hereby.

5. Effectiveness Conditions. This Amendment shall become effective upon the
following:

a. Execution and delivery by Borrower of this Amendment to Lender;

b. Execution and delivery by Borrower of Tranche B Facility promissory note;

c. Certified copies of authorizing resolutions from Borrower’s board of
directors;

d. An opinion from Borrower’s independent counsel as to such matters as Lender
may require;

e. Payment by Borrower of an amendment fee in the amount of Fifty Thousand
Dollars ($50,000), which fee is fully earned on the date hereof, and is
non-refundable; and

f. Payment by Borrower of all of Lender’s Expenses.

6. GOVERNING LAW. THIS AMENDMENT, AND ALL MATERS ARISING OUT OF OR RELATING TO
THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF NEW JERSEY. THE
PROVISIONS OF THIS AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.

7. Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.

8. Duplicate Originals: Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

9. Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY

 

6



--------------------------------------------------------------------------------

DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY PROPOSED
RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT,
OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.

 

BORROWER: RESORTS INTERNATIONAL HOTEL, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President - Finance LENDER:
COMMERCE BANK, N.A. By:  

/s/ Peter L. Davis

  Peter L. Davis, Senior Vice President SURETIES: RESORTS INTERNATIONAL HOTEL &
CASINO, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance COLONY
RIH HOLDINGS, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President – Finance NEW PIER
OPERATING COMPANY, INC. By:  

/s/ Francis X. McCarthy

Name:   Francis X. McCarthy Title:   Executive Vice President - Finance

 

7